            Case 2:17-cv-02247-JCM-VCF Document 46 Filed 07/20/20 Page 1 of 1




1                                    UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      ETHAN VOLUNGIS, an individual; FAROOQ
4     ABDULLA, an individual; and NIGHAT
      ABDULLA, an individual,
5                                                          2:17-cv-02247-JCM-VCF
                           Plaintiffs,                     ORDER GRANTING DEFENDANT’S
6                                                          MOTION FOR EXENSION OF TIME (ECF
      vs.                                                  No. 39)
7
      LIBERTY MUTUAL FIRE INSURANCE
8
      COMPANY, a Foreign Corporation; DOES I
      through X, inclusive; and ROE BUSINESS
9     ENTITIES, I through X, inclusive,

10
                            Defendants.

11

12
             Before the Court is Liberty Mutual’s Motion for Order Approving 21-Day Extension of Time to

13
     Respond to Plaintiffs’ First Amended Complaint (ECF No. 39). Plaintiffs filed an opposition to the instant

14
     motion. (ECF No. 41). Defendant filed a reply in support of its motion. (ECF No. 45).

15
             Considering the totality of the circumstances, Defendant has demonstrated good cause for the

16
     requested extension. In response to defendant’s request for a 21-day extension, Plaintiffs offered 10 days.

17
     Ten days from the original due date falls on a Sunday, July 27, 2020. Plaintiffs have not demonstrated

18
     that they will suffer any prejudice as a result of the defendant filing its responsive pleading and motion

19
     ten days later.

20
             Accordingly, IT IS HEREBY ORDERED that Liberty Mutual’s Motion for Order Approving 21-

21
     Day Extension of Time to Respond to Plaintiffs’ First Amended Complaint (ECF No. 39) is Granted. The

22
     time for Defendant to respond to Plaintiff’s First Amended Complaint is extended up to and including

23
     August 6, 2020.

24
             DATED this 20th day of July, 2020.
                                                                  _________________________
25                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
